Citation Nr: 1603956	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  09-45 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a left hip disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied entitlement to the benefit currently sought on appeal.  

The Veteran presented testimony at a hearing chaired by the undersigned Veterans Law Judge in December 2011.  A transcript of the hearing has been associated with the claims file.  

In April 2012, the Board denied the Veteran's service connection claim for a left hip disability and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a February 2014 memorandum decision vacating and remanding the Board's denial for proceedings consistent with that decision.  In July 2014 and June 2015, the Board remanded the service connection claim.  As discussed in detail below, another remand is required in the instant case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a left hip disability related to service.  In a July 2015 VA medical addendum opinion, the examiner stated that the Veteran has ischial bursitis that is at least as likely as not the result of lumbar scoliosis.  Both an October 2014 VA examination report and the July 2015 VA addendum opinion appear to relate a lumbar spine disability to service.    

In the April 2012 and June 2015 Board decisions, the Board referred the issue of entitlement to service connection for a low back disability to the AOJ based on the fact that the claim was raised by the record but not yet adjudicated by the AOJ.  Despite the referral of the claim, the AOJ has yet to adjudicate the service connection claim for a low back disability.    

Although the issue of service connection for a left hip disability is the only claim certified to the Board, the service connection claims for a low back disability and a left hip disability are now inextricably intertwined based on the October 2014 and July 2015 VA medical opinions.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  This means that a decision regarding the service connection claim for a left hip disability cannot be adjudicated until the AOJ has adjudicated the service connection claim for a low back disability.  

Unfortunately, the service connection claim for a left hip disability must be remanded again.  Upon remand, the AOJ must first adjudicate the service connection claim for a low back disability which has been referred to the AOJ in the April 2012 and June 2015 Board decisions.  The RO should only readjudicate the service connection claim for left hip disability after it has adjudicated the referred service connection claim for low back disability.  

Accordingly, the case is REMANDED for the following action:

1.  First, the AOJ should adjudicate the service connection claim for a low back disability which was referred to the AOJ in the April 2012 and June 2015 Board decisions.  The RO should consider the October 2014 and July 2015 VA medical opinions.    

2.  Then, after adjudicating the service connection claim for a low back disability, the RO should readjudicate the service connection claim for a left hip disability.  If the service connection claim for left hip disability remains denied, provide the Veteran and his representative with a supplemental statement of the case regarding the left hip disability and allow appropriate time for response before the claims file is returned to the Board for further consideration.     

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




